The court being now fully advised in the premises does find that there is manifest error in the record in this case as follows, to-wit: the common pleas -court of. Lucas county, Ohio, erred in directing the jury to return a verdict for the defendants in error at the close of the evidence offered on behalf of plaintiff in error, and in entering judgment *677in favor of defendants in error, upon the verdict so directed by the court, and the court of appeals of Lucas county likewise erred in affirming the said action and judgment of said common pleas court.
Wherefore, it is ordered and .adjudged that, the said judgments entered herein by the court of appeals of Lucas county, Ohio, and by the common pleas court of Lucas county, Ohio, be, and hereby are, reversed.

Judgments reversed by agreement and stipulation of counsel.